--------------------------------------------------------------------------------

Exhibit 10.1
 
THIRD AMENDMENT TO PURCHASE AGREEMENT


This Third Amendment to Purchase Agreement (the “Agreement”) is made and entered
into this ___ day of January, 2011, by and among the Gold Club of Indy, LLC, an
Indiana limited liability company (the “Company”), Lori Pfeifer, personal
representative of The Estate of Albert Pfeiffer, deceased, and sole member of
the Company (“Member”),  The Estate of Albert Pfeiffer, deceased (the “Estate”),
RCI Dining Services (Indiana), Inc., a Texas corporation (the “Buyer”), and RCI
Holdings, Inc., a Texas corporation (“RCI”).


WHEREAS, Member owns 100% of the Membership Interest of the Company (the
“Membership Interest”); and


WHEREAS, the Company owns and operates an adult entertainment cabaret known as
“The Gold Club” (the “Club” or “Gold Club”), located at 3551 Lafayette Road,
Indianapolis, Indiana 46222; and


WHEREAS, the Company owns the real property commonly known as 3551 Lafayette
Road, Indianapolis, Indiana 46222 and the improvements, including building and
fixtures, located thereon (the “Real Property” or “Premises”), as more fully
described on Exhibit “A” attached hereto; and


WHEREAS, the parties hereto have entered into a Purchase Agreement dated
December 13, 2010, whereby the Company agreed (i) to sell to the Buyer 100%
Membership Interests, and (ii) to convey to RCI the Real Property; and


WHEREAS, the parties hereto have also entered into an Agreement to Amend
Purchase Agreement, dated on or around December 29, 2010, and a Second Amendment
to Purchase Agreement, dated January 14, 2011; and


WHEREAS, the parties hereto have negotiated, in good faith, new terms and
conditions of the Purchase Agreement and wish to amend and restate, in its
entirety, the Purchase Agreement, thereby restructuring it as an asset purchase
agreement.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:


The Purchase Agreement is hereby amended and restated in its entirety to read as
follows, and the Exhibits to the Purchase Agreement shall be revised as
necessary to conform to the amended and restated Purchase Agreement:


 
 

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED PURCHASE AGREEMENT


This Amended and Restated Purchase Agreement (the “Agreement”) is made and
entered into this ___ day of January, 2011, by and among the Gold Club of Indy,
LLC, an Indiana limited liability company (the “Company”), Lori Pfeifer,
personal representative of The Estate of Albert Pfeiffer, deceased, and sole
member of the Company (“Member”),  The Estate of Albert Pfeiffer, deceased (the
“Estate”), RCI Dining Services (Indiana), Inc., a Texas corporation (the
“Buyer”), and RCI Holdings, Inc., a Texas corporation (“RCI”).


WHEREAS, Member owns 100% of the Membership Interest of the Company (the
“Membership Interest”); and


WHEREAS, the Company owns and operates an adult entertainment cabaret known as
“The Gold Club” (the “Club” or “Gold Club”), located at 3551 Lafayette Road,
Indianapolis, Indiana 46222; and


WHEREAS, the Company owns the real property commonly known as 3551 Lafayette
Road, Indianapolis, Indiana 46222 and the improvements, including building and
fixtures, located thereon (the “Real Property” or “Premises”), as more fully
described on Exhibit “A” attached hereto; and


WHEREAS, the Company desires to (i) sell, transfer and convey all of the assets
owned by it which are associated or used in connection with the operation of the
Gold Club to the Buyer, on the terms and conditions set forth herein, and (ii)
sell the Real Property to RCI on the terms and conditions set forth herein; and


WHEREAS, the Buyer desires to purchase the assets owned by the Company on the
terms and conditions set forth herein; and


WHEREAS, RCI desires to purchase the Real Property from the Company on the terms
and conditions set forth herein; and


WHEREAS, the Buyer and RCI are wholly owned subsidiaries of Rick’s Cabaret
International, Inc., a Texas corporation.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:


ARTICLE I
PURCHASE AND SALE OF THE ASSETS


Section 1.1        Assets of the Company to be Transferred to Buyer.  On the
Closing Date (as defined in Section 5.1 hereof), and subject to the terms and
conditions set forth in this Agreement, the Company shall sell, convey, transfer
and assign, or cause to be sold, conveyed, transferred and assigned to Buyer
free and clear of all liens and encumbrances, and Buyer shall acquire all of the
tangible and intangible assets and personal property of every kind and
description and wherever situated of the business of the Gold Club from the
Company, including but not limited to, the following personal property of the
Company:


 
Purchase Agreement - Page 2

--------------------------------------------------------------------------------

 


 
(i)
all of the tangible and intangible assets and personal properties of every kind
and description and wherever situated of the business of the Gold Club,
including, without limitation, inventories, furniture, fixtures, equipment
(including office and kitchen equipment), computers and software, appliances,
sign inserts, sound and lighting and telephone systems not incorporated into the
building, telephone numbers, and other personal property of whatever kind and
nature owned or leased by the Company, installed, located, situated or used in,
on, or about, or in connection with the operation, use and enjoyment of the
Premises and all other items on the subject Premises and used in connection with
the operation of the Gold Club;



 
(ii)
all of the Company's inventory of supplies, accessories and any and all other
items of personal property of whatever nature, including but not limited to all
alcoholic beverages, sold by the Company in the operation of the Gold Club (the
"Inventory");



 
(iii)
all supplies (other than Inventory) and other "consumable supplies" used in
connection with the operation of the Gold Club (the "Supplies");



 
(iv)
all of the Company's right, title, and interest, as lessee, of any and all
equipment leased by the Company and located at the Gold Club (the "Leased
Equipment")  for which Buyer agrees to assume payment if disclosed by
Company.  Company shall cancel and pay for any undisclosed equipment lease that
Buyer does not continue to use.



 
(v)
all right, title, and interest of the Company to the use of the telephone
numbers presently being used by the Gold Club, including all rotary extensions
thereto, and all advertisements in the "Yellow Pages", "City Directory" and
other similar publications (the "Telephone Numbers") and after the Closing (as
defined in Section 5.1 hereof), Buyer shall assume all expenses for the
Telephone Numbers and advertising;



 
(vi)
copies of the Company's lists of suppliers, and any and all of books, records,
papers, files, memoranda and other documents relating to or compiled in
connection with the operation of the Gold Club which are requested by Buyer (the
"Records");



 
(vii)
all intellectual property of every kind of the Company, including but not
limited to all trade marks, trade names, service marks, patents, copyrights, and
trade secrets;



 
(viii)
all universal resource locators (“URL’s”) and internet domain names, and all
goodwill associated with or used in connection with the operation or business of
the URL’s and internet domain names;



 
(ix)
to the extent transferable, any and all necessary permits and authorizations
which are needed to conduct an adult entertainment business serving alcoholic
beverages at the Gold Club which the Company has the right to transfer and
convey, including its sexually oriented business permit and license and all
other licenses, consents, authorizations, accreditations, waivers and approvals
(together with all government filings pertaining thereto), however designated,
established, maintained or renewed and issued evidencing or authorizing the
Company, the Company’s agent(s) or nominee(s) for the purpose of engaging in the
business and/or operation of an adult cabaret nightclub business, gaming
facility, restaurant, bar, lounge, sale of liquor or any other business
currently operating or capable of being operated on the Premises however
characterized.



 
Purchase Agreement - Page 3

--------------------------------------------------------------------------------

 


All of the items set forth in this Section 1.1 are collectively referred to as
the “Purchased Assets”.  Exhibit 1.1 shall be a list of all furniture, fixtures
and equipment included within the Purchased Assets.


Section 1.2        Excluded Assets.  Specifically excluded from the Purchased
Assets are (i)  the corporate seals, books, accounting records and records
related to corporate governance of the Company (ii) all Company bank accounts
and all Company monies (including cash) on hand as of the Closing Date and (iii)
all credit card receipts and ATM purchases as of the Closing Date (hereinafter
collectively referred to as the “Excluded Assets”).


Section 1.3        Intent of the Parties.  Although the description of the
Purchased Assets in Section 1.1 is intended to be complete, in the event Section
1.1 fails to contain the description of any assets belonging to the Company
which are used for the business of the Gold Club, such assets shall nonetheless
be deemed transferred to Buyer at the Closing.


ARTICLE II
NO ASSUMPTION OF LIABILITIES


Section 2.1        Excluded Liabilities.  Notwithstanding anything contained in
this Agreement to the contrary, Buyer shall have no obligation and is not
assuming, and the Company shall retain, pay, perform, defend and discharge, all
of the liabilities and obligations of every kind whatsoever related or connected
to the Purchased Assets or the business of the Gold Club arising or accruing
prior to the Closing Date, whether disclosed or undisclosed, known or unknown on
the Closing Date, direct or indirect, absolute or contingent, secured or
unsecured, liquidated or unliquidated, accrued or otherwise, whether liabilities
for taxes, liabilities of creditors, liabilities arising under any profit
sharing, pension or other benefit under any plan of the Company, liabilities to
any Governmental Agency (as hereinafter defined) or any third parties,
liabilities assumed or incurred by the Company by operation of law or otherwise
(collectively, the “Excluded Liabilities”), including, but not limited to, (i)
contractual liabilities arising from the Gold Club’s business or ownership of
the Purchased Assets prior to the Closing Date, and (ii) any taxes owing by the
Company occurring before Closing, or whether related to the business of the Gold
Club, the Purchased Assets or otherwise and any liens on the Purchased Assets
relating to any such taxes.


 
Purchase Agreement - Page 4

--------------------------------------------------------------------------------

 


Section 2.2        Taxes.  The Company shall pay when due any sales, transfer,
excise, or other taxes which may be imposed in any jurisdiction in connection
with or arising from the sale and transfer of any of the Purchased Assets to
Buyer.


Section 2.3        Bulk Sales Laws.  The Company acknowledges that any
applicable provisions of any tax clearance or bulk sales laws pertaining to the
transactions contemplated by this Agreement are  being complied with and that
the Company agrees to indemnify and hold harmless Buyer from and against any and
all liabilities arising out of or relating to any such tax clearance or bulk
sales law.  Any such liability shall be an Excluded Liability.


ARTICLE III
PURCHASE PRICE FOR
THE PURCHASED ASSETS


As consideration for the purchase of the Purchased Assets, Buyer shall pay to
the Company an aggregate amount payable at Closing, of $825,000.00 payable by
cashier’s check, certified funds or wire transfer, which amount is referred to
hereinafter as the “Asset Purchase Price.”


ARTICLE IV
PURCHASE AND SALE OF
THE REAL PROPERTY


Section 4.1        Sale of the Real Property.  Subject to the terms and
conditions set forth in this Agreement, at the Closing, the Company hereby
agrees to sell, transfer, convey and deliver a General Warranty Deed which shall
convey good and marketable title to the Real Property to RCI, free and clear of
all liens and encumbrances.  The Company and RCI will execute the Addendum to
Third Amendment to Purchase Agreement, attached hereto as Exhibit 4.1 (“Amended
Addendum”) which will provide for the conveyance of good and marketable title to
the Real Property, free and clear of all liens and encumbrances.


Section 4.2        Purchase Price for the Real Property.  As consideration for
the purchase of the Real Property, RCI shall pay to the Company at Closing the
total consideration of $850,000.00 (the “Real Property Purchase Price”), which
shall be payable by cashier’s check, certified funds or wire transfer.
 
The Asset Purchase Price and the Real Property Purchase Price, (in the aggregate
amount of $1,675,000) are collectively referred to herein as the “Purchase
Price.”


ARTICLE V
CLOSING


Section 5.1        The Closing.  The closing of the transactions provided for in
this Agreement shall take place within five (5) days after the approval for the
Buyer to possess all necessary permits, licenses and other authorizations,
whether city, county, state or federal, which may be needed to operate an
establishment serving beer, wine and liquor and providing live female semi-nude
adult entertainment on the Real Property at the Club and all such permits,
licenses and authorizations shall be in good order, without any administrative
actions pending or concluded that may challenge or present an obstacle to the
continued performance of live female semi-nude adult entertainment with the sale
of beer, wine and liquor at the Club (the “Closing Date”) or at such other time
and place as agreed upon in writing among the parties hereto (the
“Closing”).  The parties have agreed further to close at  Midwest Title Company,
755 E. Main Street, Greenwood, IN 46143 or at such other place as is mutually
agreeable to all of the parties hereto.  Notwithstanding the foregoing, in the
event that the Buyer is unable to obtain the approval to possess all necessary
permits, licenses and other authorizations as set forth herein by May 1, 2011,
then any party hereto may terminate this Agreement and it shall be of no further
force or effect.


 
Purchase Agreement - Page 5

--------------------------------------------------------------------------------

 


Section 5.2        Delivery and Execution.  At the Closing: (i) the Company
shall deliver to Buyer all instruments of assignment and bills of sale necessary
to transfer to Buyer good and marketable title to the Purchased Assets free and
clear of all liens, charges or encumbrances against delivery by Buyer to the
Company of payment in an amount equal to the Asset Purchase Price of the
Purchased Assets being purchased by Buyer in the manner set forth herein; (ii)
the Company shall deliver to RCI a General Warranty Deed which shall convey good
and marketable title to the Real Property, free and clear of all liens and
encumbrances against delivery by RCI to the Company of payment in the amount
equal to the Real Property Purchase Price for the Real Property being purchased
by RCI in the manner set forth in Section 4.2; and (iii) the Related
Transactions (as defined below) shall be consummated concurrently with the
Closing.


Section 5.3        Related Transactions.  In addition to the purchase and sale
of the Purchased Assets and the purchase and sale of the Real Property, the
following action shall take place contemporaneously at the Closing (the "Related
Transactions"):


The Buyer and the sole Member of the Company will enter into a five (5) year
covenant not to compete pursuant to the terms of which Member will agree not to
compete, either directly of indirectly, with the adult nightclub presently known
as The Gold Club, by operating an establishment providing live female nude or
semi-nude adult entertainment in Indianapolis, Indiana or any of the adjacent
counties thereto.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES
OF THE MEMBER, THE ESTATE AND THE COMPANY


The Member, Estate and the Company, jointly and severally, hereby represent and
warrant to the Buyer and RCI as follows:


Section 6.1        Organization, Good Standing and Qualification.


(i)        The Company (A) is an Indiana limited liability company duly
organized, validly existing, is not dissolved and is in good standing under the
laws of the state of Indiana, (B) has all requisite power and authority to own,
operate and lease its properties, to carry on its business, and to transfer the
Purchased Assets to Buyer, and (C) is duly qualified to transact business and is
in good standing in all jurisdictions where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except
where the failure to do so would not have a material adverse effect to the
Company.


 
Purchase Agreement - Page 6

--------------------------------------------------------------------------------

 


(ii)        The authorized capital of the Company consists of one hundred
percent (100%) of the Membership Interest which is validly issued and
outstanding. There is no other class of capital authorized or issued by the
Company.  All of the issued and outstanding Membership Interest of the Company
are owned by the Member and are fully paid and non-assessable.  None of the
Membership Interests issued are in violation of any preemptive rights.  The
Company has no obligation to repurchase, reacquire, or redeem any of its
outstanding Membership Interest.  There are no outstanding securities
convertible into or evidencing the right to purchase or subscribe for any
Membership Interest of the Company, there are no outstanding or authorized
options, warrants, calls, subscriptions, rights, commitments or any other
agreements of any character obligating the Company to issue any Membership
Interest or any securities convertible into or evidencing the right to purchase
or subscribe for any Membership Interest, and there are no agreements or
understandings with respect to the voting, sale, transfer or registration of any
Membership Interest of the Company.


Section 6.2        Subsidiaries.  The Company does not have any subsidiaries.


Section 6.3        Ownership of the Purchased Assets.  The Company owns all of
the Purchased Assets free and clear of any liens, claims, equities, charges,
options, rights of first refusal, or encumbrances. The Company has the
unrestricted right and power to transfer, convey and deliver full ownership of
the Purchased Assets without the consent or agreement of any other person and
without any designation, declaration or filing with any governmental
authority.  Upon the transfer of the Purchased Assets to Buyer as contemplated
herein, Buyer will receive good and valid title thereto, free and clear of any
liens, claims, equities, charges, options, rights of first refusal, encumbrances
or other restrictions.


Section 6.4        Ownership of the Real Property.  Except as set forth in
Schedule 6.4, the Company owns, beneficially and of record, the Real Property
free and clear of any liens, claims, equities, charges, options, rights of first
refusal, or encumbrances as evidenced by the title commitment for the Real
Property to be issued to RCI prior to Closing and as evidenced by a title policy
provided to RCI at the time of Closing.  The Company has the unrestricted right
and power to transfer, convey and deliver full ownership of the Real Property
without the consent or agreement of any other person and without any
designation, declaration or filing with any governmental authority. Upon the
transfer of the Real Property to RCI as contemplated herein, RCI will receive
good and valid title thereto, free and clear of any liens, claims, equities,
charges, options, rights of first refusal, encumbrances or other restrictions.


Section 6.5         Authorization.  The Company has all requisite corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated
hereby.  All action on the part of the Company necessary for the authorization,
execution, delivery and performance of this Agreement and all documents related
to consummate the transactions contemplated herein have been taken or will be
taken prior to the Closing Date by the Company. This Agreement, when duly
executed and delivered in accordance with its terms, will constitute the legal,
valid and binding obligations of the Company enforceable against it in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization and other similar laws of general application affecting
creditors’ rights generally or by general equitable principles.


 
Purchase Agreement - Page 7

--------------------------------------------------------------------------------

 


The Member and the Estate represent that they have the full power, capacity, and
authority to enter into this Agreement and perform the obligations contemplated
hereunder and to consummate the transactions contemplated hereby.  All action on
the part of the Estate necessary for the authorization, execution, delivery and
performance of this Agreement has been or will be taken prior to Closing
Date.  This Agreement, when duly executed and delivered in accordance with its
terms, will constitute legal, valid and binding obligations of the Member and
the Estate enforceable against them in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization and other similar laws of
general application affecting creditors’ rights generally or by general
equitable principles.


Section 6.6        Consents.  Except as set forth in Schedule 6.6, no consent
of, approval by, order or authorization of, or registration, declaration or
filing by the Company or the Estate with any court or any governmental or
regulatory agency or authority having jurisdiction over the Company or the
Estate, or any of their respective property or assets is required on the part of
the Company or the Estate (i) in connection with the consummation of the
transactions contemplated by this Agreement or (ii) as a condition to the
legality, validity or enforceability as against the Company or the Estate.


Section 6.7        Taxes.  The Company has timely and accurately filed all
federal, state, foreign and local tax returns and reports required to be filed
prior to such dates and have timely paid all taxes shown on such returns as owed
for the periods of such returns, including all sales taxes and withholding or
other payroll related taxes shown on such returns and any taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee,
creditor or independent contractor.  The Company has made adequate provision for
the payment of all taxes accruable for all periods ending on or before the
Closing Date to any taxing authority and are not delinquent in the payment of
any tax or governmental charge of any nature.  Neither the Company nor the
Estate has any knowledge of any liability for any tax to be imposed by any
taxing authorities upon the Company as of the date of this Agreement and as of
the Closing that is not adequately provided for.  No assessments or notices of
deficiency or other communications have been received by the Company or the
Estate with respect to any tax return which has not been paid, discharged or
fully reserved against and no amendments or applications for refund have been
filed or are planned with respect to any such return.  None of the federal,
state, foreign or local tax returns of the Company have been audited by any
taxing authority.  Neither the Company nor the Estate has knowledge of any
additional assessments, adjustments or contingent tax liability (whether federal
or state) of any nature whatsoever, whether pending or threatened against the
Company for any period, nor of any basis for any such assessment, adjustment or
contingency. There are no agreements between the Company or the Estate and any
taxing authority waiving or extending any statute of limitations with respect to
any tax return.


Section 6.8        Financial Statements.  The Company and Estate have delivered
to the Buyer and RCI on December 1, 2010 the unaudited balance sheets of the
Company as of October 31, 2010, together with the related unaudited statements
of income, for the periods then ended (collectively referred to as the
“Financial Statements”).  Such Financial Statements are in accordance with the
books and records of the Company and fairly represent the financial position of
the Company and the results of operations and changes in financial position of
the Company as of the dates and for the periods indicated.  Except as set forth
in Schedule 6.8, the Company, as of the date of the Financial Statements, has no
material liability or obligation of any nature, whether absolute, accrued,
continued or otherwise.  As of the Closing Date, the Estate and the Company will
represent there have been no adverse changes in the financial condition or other
operations, business, properties or assets of the Company from that reflected in
the latest Financial Statements of the Company as furnished pursuant to this
Agreement.


 
Purchase Agreement - Page 8

--------------------------------------------------------------------------------

 


Section 6.9        Labor Matters. The Company is not a party or otherwise
subject to any collective bargaining agreement with any labor union or
association.  There are no discussions, negotiations, demands or proposals that
are pending or have been conducted or made with or by any labor union or
association, and there are not pending or threatened against the Company any
labor disputes, strikes or work stoppages.   Neither the Company nor the Club is
a party to any written or oral contract, agreement or understanding for the
employment of any officer, director or employee of the Company.


Section 6.10        Compliance with Laws.  To the best of the Company’s and
Estate’s knowledge, the Company is, and at all times prior to the date hereof,
has been in compliance with all statutes, orders, rules, ordinances and
regulations applicable to it or to the ownership of its assets or the operation
of the Club.  Neither the Company nor the Estate has any basis to expect, nor
have they received, any order or notice of any such violation or claim of
violation of any such statute, order, rule, ordinance or regulation by the
Company.  The Company owns, holds, possesses or lawfully uses in the operation
of its business all permits and licenses which are in any manner necessary or
required for it to conduct its operation and business as now being
conducted.  Schedule 6.10 sets forth all licenses and permits held by the
Company used in the operation of the business of the Club, all of which are in
good standing and which will be in effect as of the Closing Date.


Section 6.11        No Conflicts.  The execution and delivery by the Company and
the Estate of this Agreement does not, and the performance and consummation by
the Company and the Estate of the transactions contemplated hereby will not (i)
conflict with the articles of organization,  regulations of the Company, or laws
of the State of Indiana; (ii) conflict with or result in a breach or violation
of, or default under, or give rise to any right of acceleration or termination
of, any of the terms, conditions or provisions of any note, bond, lease,
license, agreement or other instrument or obligation to which the Company is a
party or by which the assets or properties of the Company are bound; (iii)
result in the creation of any encumbrance on any of the assets or properties
(real or personal) of the Company; or (iv) violate any law, rule, regulation or
order applicable to the Company or any of the assets or properties of the
Company.


Section 6.12        Title to Properties; Encumbrances.  The Company has good and
marketable title to all of the Purchased Assets, which represent all of the
assets, personal, tangible, and intangible, that are material to the conditions
(financial or otherwise), business, operations or prospects of the Company and
the Club, free and clear of all mortgages, claims, liens, security interests,
charges, leases, encumbrances and other restrictions of any kind and nature,
except (i) as disclosed in the Financial Statements of the Company, (ii)
statutory liens not yet delinquent, and (iii) such liens consisting of zoning or
planning restrictions, imperfections of title, easements, pledges, charges and
encumbrances, if any, as do not materially detract from the value or materially
interfere with the present use of the property or assets subject thereto or
affected thereby, including the business of the Club.  With the exception of the
items listed on Schedule 6.12 all of which will be paid in full prior to
Closing, the Company has good and marketable title to the Real Property, free
and clear of all mortgages, claims, liens, security interests, charges, leases,
encumbrances and other restrictions of any kind and nature.


 
Purchase Agreement - Page 9

--------------------------------------------------------------------------------

 


Section 6.13        No Pending Transactions.  Except for the transactions
contemplated by this Agreement, neither the Company nor the Estate is a party to
or bound by or the subject of any agreement, undertaking, commitment or
discussions or negotiations with any person that could result in (i) the sale,
merger, consolidation or recapitalization of the Company, (ii) the sale of any
of the Purchased Assets, (iii) the sale of the Real Property by the Company,
(iv) the sale of any outstanding Membership Interest of the Company, (v) the
acquisition by the Company of any operating business or the capital stock of any
other person or entity, (vi) the borrowing of money by the Company, whether
secured or unsecured, (vii) any agreement with any of the respective officers,
managers or affiliates of the Company, or (viii) the expenditure of more than
$5,000 or the performance by the Company extending for a period of more than six
(6) months from the date hereof.


Section 6.14        Contracts and Leases.  Except as set forth in Schedule 6.14,
the Company does not (i) have any leases of personal property relating to the
Purchased Assets, whether as lessor or lessee; (ii) have any contractual or
other obligations relating to the Purchased Assets, whether written or oral; or
(iii) have given any power of attorney to any person or organization for any
purpose relating to the Purchased Assets or the business of the Company.  The
Company shall provide Buyer prior to the Closing Date each and every contract,
lease or other document relating to the assets of the Company to which they are
subject or are a party or a beneficiary.  To the knowledge of the Company and
the Estate, such contracts, leases or other documents are valid and in full
force and effect according to their terms and constitute a legal, valid and
binding obligation of the Company and the other respective parties thereto and
are enforceable in accordance with their terms.  The Company and the Estate have
no knowledge of any default or breach under such contracts, leases or other
documents or of any pending or threatened claims under any such contracts,
leases or other documents.  Neither the execution of this Agreement, nor the
consummation of all or any of the transactions contemplated under this
Agreement, will constitute a breach or default under any such contracts, leases
or other documents which would have a material adverse effect on the financial
condition of the Company or the operation of the Club after the Closing.


Section 6.15        No Default.  The Company is not (i) in violation of any
provision of its articles of organization or regulations or (ii) in default
under any term or condition of any instrument evidencing, creating or securing
any indebtedness of the Company.  Further, there has been no default in any
material obligation to be performed by the Company under any other contract,
lease, agreement, commitment or undertaking to which it is a party or by which
it or its assets or properties are bound, nor has the Company waived any
material right under any such contract, lease, agreement, commitment or
undertaking.


Section 6.16        Books and Records.  The books of account, minute books,
stock record books or other records of the Company are accurate and complete and
have been maintained in accordance with sound business practices.


 
Purchase Agreement - Page 10

--------------------------------------------------------------------------------

 


Section 6.17        Insurance Policies.  Copies of all insurance policies
maintained by the Company relating to the operation of the Club have been or
will be delivered prior to Closing.  The policies of insurance held by the
Company are in such amounts, and insure against such losses and risks, as the
Company reasonably deems appropriate for its property and business
operations.  All such insurance policies are in full force and effect, and all
premiums due thereon have been paid.  Valid policies for such insurance will be
outstanding and duly in force at all times prior to the Closing.


Section 6.18        Pending Claims.  Except as set forth in Schedule 6.18, there
are no claims, suits, arbitrations, investigations, actions or other
proceedings, whether judicial, administrative or otherwise, now pending or, to
the best knowledge of  the Company or the Estate, threatened before any court,
arbitration, administrative or regulatory body or any governmental agency which
may result in any judgment, order, award, decree, liability or other
determination which will or could reasonably be expected to have any effect upon
the Company or the business of the Club, the transfer of the Purchased Assets by
the Company to Buyer under this Agreement, the operation of the Club after the
Closing Date, or the transfer of the Real Property to RCI, nor is there any
basis known to the Company or the Estate for any such action. No litigation is
pending, or, to the knowledge of the Company or the Estate, threatened against
the Company or the business of the Club, the Real Property, or the Purchased
Assets or properties of the Company which seeks to restrain or enjoin the
execution and delivery of this Agreement or any of the documents referred to
herein or the consummation of any of the transactions contemplated thereby or
hereby.  Neither the Company nor the Estate is subject to any judicial
injunction or mandate or any quasi-judicial or administrative order or
restriction directed to or against them which would affect the Company or the
business of the Club, the Purchased Assets or the Real Property to be
transferred under this Agreement.


Section 6.19        No Liabilities.  Except as to bills not yet received (which
the Estate shall pay as to the amounts incurred prior to Closing) as of the
Closing Date, the Company does not and shall not have any obligation or
liability (contingent or otherwise) or unpaid bill to any third party.


Section 6.20        Unpaid Bills.  As of the Closing, there will be no unpaid
bills or claims in connection with any repair of the Premises or other work
performed or materials purchased in connection with the repair of the Premises.


Section 6.21        Notices. Neither the Estate nor the Company or any of its
representatives has received any written notice (i) from any insurance
companies, governmental agencies or from any other parties of any condition,
defects or inadequacies with respect to the Premises which, if not corrected,
would result in termination of insurance coverage or increase its cost, (ii)
from any governmental agencies or any other third parties with respect to any
violations of any building codes and/or zoning ordinances or any other
governmental laws, regulations or orders affecting the Premises, including,
without limitation, the Americans With Disabilities Act, (iii) of any pending or
threatened condemnation proceedings with respect to the Premises, or (iv) of any
proceedings which could or would cause the change, redefinition or other
modification of the zoning classification of the Premises.


Section 6.22        Proceedings Relating to Premises.  There is no pending, or,
to the best of Estate’s or the Company’s knowledge, contemplated or threatened,
judicial, municipal or administrative proceedings with respect to, or in any
manner affecting the Premises or any portion thereof, including, without
limitation, proceedings for or involving tenant evictions, collections,
condemnations, eminent domain, alleged building code or zoning violations,
violations relating to the alcoholic beverage permit, personal injuries or
property damage alleged to have occurred on the Premises or by reason of the use
and operation of the Premises, or written notice of any attachments, executions,
assignments for the benefit of creditors, receiverships, conservatorships or
voluntary or involuntary proceedings in bankruptcy or pursuant to any other
debtor relief laws pending or threatened against the seller of the Premises or
the Premises itself, or the taking of the Premises for public needs.


 
Purchase Agreement - Page 11

--------------------------------------------------------------------------------

 


Section 6.23        Public Improvements.  Neither the Estate nor the Company has
knowledge of any existing or proposed public improvements which involve or which
may result in any charge being levied or assessed against the Premises or which
will or could result in the creation of any lien upon the Premises or any part
thereof.


Section 6.24        Certificates.  To the best of Estate’s or the Company’s
knowledge, all certificates of occupancy, licenses, permits, authorizations and
approvals required by law or by any governmental authority having jurisdiction
over the Premises have been obtained and are in full force and effect and will
be in full force and effect as of the Closing Date.


Section 6.25        Material Defect.  To the best knowledge of the Estate or the
Company or any representative of the Company, there are no material defects to
the Premises which have not been disclosed in writing to RCI.


Section 6.26        Flooding.  To the best knowledge of the Estate or the
Company or any representative of the Company, no flooding has occurred on the
Premises.


Section 6.27        Environmental.  To the best of Estate’s and the Company’s
knowledge, neither the Estate nor the Company has caused, allowed to be caused,
failed to prevent or has been made aware of, an environmental condition on the
Premises that required or requires abatement or correction under an
Environmental Law, or has given or is reasonably likely to give rise to any
civil or criminal liability under an Environmental Law, or has created or may
create a public or private nuisance, including the presence of asbestos, PCB’s,
hazardous substances, radioactive waste or radon, on, in or affecting the
Property.
 
Neither the Estate nor the Company or any of their representatives have received
any citation, directive, letter or other communication, written or oral, or any
notice of any proceeding, claim or lawsuit relating to any environmental issue
arising out of the ownership or occupation of the Premises, and there is no
basis known to the Estate or the Company for any such action.  Estate shall
provide to Buyer prior to the execution of this Agreement an Indiana Responsible
Property Transfer Law Disclosure Form as required by I.C. 13-25-3-2.


For purposes of this warranty, “Environmental Law” shall mean any and all
Applicable Laws (i) regulating the use, treatment, generation, transportation,
storage, control, management, recycling or disposal of any Hazardous Material,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Superfund
Amendment and Reauthorization Act of 1986 (“SARA”), Public Law 99-499, 100 Stat.
1613, the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Water Act (33
U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal Insecticide,
Fungicide and Rodenticide Act ("FIFRA"), 7 U.S.C. §136 et. seq., the Safe
Drinking Water Act ("SWDA"), 42 U.S.C. §300f et. seq., the Surface Mining
Control and Reclamation Act (“SMCR”), 30 U.S.C. §1201 et. seq., and/or (ii)
relating to the protection, preservation or conservation of the environment.
 


 
Purchase Agreement - Page 12

--------------------------------------------------------------------------------

 


Section 6.28        Brokerage Commission.  Except as set forth in Schedule 6.28,
no broker or finder has acted for the Company or the Estate in connection with
this Agreement or the transactions contemplated hereby, and no person other than
as set forth in Schedule 6.28, is entitled to any brokerage or finder’s fee or
compensation in respect thereof based in any way on agreements, arrangements or
understandings made by or on behalf of the Company or the Estate.


Section 6.29         Disclosure.  No representation or warranty of the Company,
Member or the Estate contained in this Agreement (including the exhibits and
schedules hereto) contains any untrue statement or omits to state a material
fact necessary in order to make the statements contained herein or therein, in
light of the circumstances under which they were made, not misleading.


ARTICLE VII
REPRESENTATIONS AND WARRANTIES
OF BUYER AND RCI


Buyer and RCI hereby represent and warrant to the Company and the Estate as
follows:


Section 7.1        Organization, Good Standing and Qualification.  Buyer and RCI
(i) are entities duly organized, validly existing and in good standing under the
laws of the state of Texas, (ii) have all requisite power and authority to carry
on its business, and (iii) are duly qualified to transact business and are in
good standing in all jurisdictions where their ownership, lease or operation of
property or the conduct of their business requires such qualification, except
where the failure to do so would not have a material adverse effect to Buyer
and/or RCI.


Section 7.2        Authorization.  Buyer is a corporation duly organized in the
state of Texas and has full power, capacity, and authority to enter into this
Agreement and perform the obligations contemplated hereby.  RCI is a corporation
duly organized in the state of Texas and has full power, capacity, and authority
to enter into this Agreement and perform all the obligations contemplated
hereby.  All action on the part of Buyer and RCI necessary for the
authorization, execution, delivery and performance of this Agreement by them has
been or will be taken before Closing.  This Agreement, when duly executed and
delivered in accordance with its terms, will constitute legal, valid, and
binding obligations of Buyer and RCI enforceable against Buyer and RCI in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
and other similar laws affecting creditors' rights generally or by general
equitable principles.


Section 7.3        Consents.  No permit, consent, approval or authorization of,
or designation, declaration or filing with, any governmental authority or any
other person or entity is required on the part of Buyer or RCI in connection
with the execution and delivery by Buyer and RCI of this Agreement or the
consummation and performance of the transactions contemplated hereby other than
as may be required under the federal securities laws.


 
Purchase Agreement - Page 13

--------------------------------------------------------------------------------

 


Section 7.4        Disclosure.  No representation or warranty of Buyer or RCI
contained in this Agreement (including the exhibits and schedules hereto)
contains any untrue statement or omits to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.


Section 7.5        Brokerage Commission.  No broker or finder has acted for the
Buyer or RCI in connection with this Agreement or the transactions contemplated
hereby, and no person is entitled to any brokerage or finder’s fee or
compensation in respect thereof based in any way on agreements, arrangements or
understandings made by or on behalf of Buyer or RCI.


ARTICLE VIII
COVENANTS OF THE COMPANY AND THE ESTATE


Section 8.1        Stand Still.  To induce Buyer and RCI to proceed with this
Agreement, the Company, Member and the Estate agree that until the Closing Date
or the termination of this Agreement, none of the representatives of the Company
or the Estate will offer to sell or solicit any offer to purchase or engage in
any discussions or activities of any nature whatsoever, directly or indirectly,
involving in any manner the actual or potential sale, transfer, encumbrance,
pledge, collateralization or hypothecation of any of the Purchased Assets, or
any Membership Interest of the Company or the Real Property.  The Company,
Member and the Estate hereby agree to advise the Buyer and RCI of any contact
from any third party regarding the possible acquisition of any of the Purchased
Assets or any Membership Interest of the Member or other investment in the
Company, the acquisition of the Real Property, or of any contact which would
relate to the transactions contemplated by this Agreement.


        Section 8.2        Access; Due Diligence.  Between the date of this
Agreement and the Closing Date, the Company and the Estate shall (a) provide
Buyer and RCI and/or their authorized representatives reasonable access to the
Club, offices, warehouse and other facilities and properties of the Company and
to the books and records of the Company; (b) permit the Buyer and RCI and/or
their authorized representatives to make inspections thereof; and (c) cause the
officers and advisors of the Company and the Club to furnish the Buyer with such
financial and operating data and other information with respect to the business
and properties of the Company and the Club and to discuss with the Buyer or RCI
and their authorized representatives the affairs of the Company and the Club as
the Buyer or RCI may from time to time reasonably request.


Section 8.3        Preservation of Business.  From the date of the execution
hereof until the Closing Date, the Company and the Estate shall operate the
business of the Club in substantially the same manner as it has heretofore,
consistent with past practices, and


 
(a)
The Company and the Estate will not authorize, declare, pay or effect any
dividend or liquidation or other distribution in respect of the Membership
Interest of the Company, or any other equity interest or any direct or indirect
redemption, purchase or other acquisition of any equity interest of the Company;



 
Purchase Agreement - Page 14

--------------------------------------------------------------------------------

 


 
(b)
The Company will not make any changes in its condition (financial or otherwise),
liabilities, assets, or business or in any of its business relationships,
including relationships with suppliers or customers, that, when considered
individually or in the aggre­gate, might reasonably be expected to have a
material effect on the Company or the results of operations of the Club;



 
(c)
The Company will not increase the salary or other compensation payable or to
become payable by  the Company to any employee, or the declaration, payment, or
commitment or obligation of any kind for the pay­ment by the Company of a bonus
or other additional salary or compensation to any such person;



 
(d)
The Company will not sell, lease, transfer or assign any of its assets, tangible
or intangible;



 
(e)
The Company will not accelerate, terminate, modify or cancel any agreement,
contract, lease or license (or series of related agreements, contracts, leases
and licenses) involving more than $1,000 to which the Company is a party;



 
(f)
The Company will not make any loans to any person or entity, or guarantee any
loan, absent the consent of the Buyer;



 
(g)
The Company will not waive or release any right or claim held by the Company,
absent the consent of the Buyer;



 
(h)
The Company will operate its business in the ordinary course and consistent with
past practices so as to preserve its business organization intact, to retain the
ser­vices of its employees and to preserve its goodwill and relationships with
suppliers, creditors, cus­tomers, and others having business relationships with
it;



 
(i)
The Company will not issue any note, bond or other debt security or create,
incur or assume, or guarantee any indebtedness for borrowed money or capitalized
lease obligations;



 
(j)
The Company will not delay or postpone the payment of accounts payable and other
liabilities;



 
(k)
The Company will not make any loan to, or enter into any employment agreement or
other transaction with, any of its directors, officers, and employees, members
or managers;



 
(l)
The Company will not make any change in any method, practice, or principle of
accounting involving the business of the Company, or the assets of the Company;



 
(m)
The  Company, Member and Estate will not issue, sell or otherwise dispose of any
of the Purchased Assets or any of its Membership Interests, or create, sell or
dispose of any options, rights, conversion rights or other agreements or
commitments of any kind relating to the issuance, sale or disposition of any of
the Purchased Assets or the its Membership Interests;



 
Purchase Agreement - Page 15

--------------------------------------------------------------------------------

 


 
(n)
The Company and Estate will not reclassify, split up or otherwise changes of its
Membership Interests;



 
(o)
The Company and Estate will not be a party to any merger, consolidation or other
business combination; and



 
(p)
The Company and Estate will not agree to take any action described in this
Section 8.3.



ARTICLE IX
CONDITIONS TO CLOSING


The obligations of the parties to effect the transactions contemplated hereby
are subject to the satisfaction at or prior to the Closing of the following
conditions:


Section 9.1        Conditions to Obligations of Buyer and RCI.


 
(a)
Representations and Warranties of the Member, the Estate and the Company.  The
representations and warranties of the Member, the Estate and the Company shall
be true and correct on the date hereof and on and as of the Closing Date, as
though made on and as of the Closing Date;

 
 
(b)
Covenants.  All covenants, agreements and conditions contained in this Agreement
to be performed by the Company, Member and the Estate on or prior to the Closing
Date shall have been performed or complied with in all respects;

 
 
(c)
Delivery of Certificates.  The Estate and the Company shall provide to Buyer and
RCI certificates, dated as of the Closing Date and signed by the Estate, the
Member and by the representative of the Company, respectively, to effect set
forth in Section 9.1(a) and 9.1(b) for the purpose of verifying the accuracy of
such representations and warranties and the performance and satisfaction of such
covenants and conditions;

 
 
(d)
Resolutions.  The Company shall have delivered corporate resolutions of the
Company, which authorize the execution, delivery and performance of this
Agreement and the documents referred to herein to which it is or is to be a
party dated as of the Closing Date;

 
 
(e)
Delivery of Purchased Assets.  The Company shall have delivered all instruments
of assignment and bills of sale necessary to transfer to Buyer good and
marketable title to the Purchased Assets in form and substance satisfactory to
the Buyer;

 


 
Purchase Agreement - Page 16

--------------------------------------------------------------------------------

 


 
(f)
Conveyance of Real Property.  The Company shall deliver or cause to be delivered
to RCI a General Warranty Deed and any other documents necessary to convey good
and marketable title to the Real Property, free and clear of all
encumbrances.  Company shall further deliver to Buyer all documents reasonably
requested of Company, including without limitation a Vendor’s Affidavit and
Certificate of  Non Foreign Status;

 
 
(g)
Related Transactions.  The Related Transactions set forth in Section 5.3 shall
be consummated concurrently with the Closing;

 
 
(h)
Permits.  Buyer shall possess all necessary permits, licenses and other
authorizations, whether city, county, state or federal, which may be needed to
conduct female semi-nude adult entertainment with the sale of alcoholic
beverages on the Premises, including any and all Entertainment permits or
licenses issued by the state of Indiana and all such permits, licenses and
authorizations shall be in good order, and, unless otherwise waived by the
Buyer, without any administrative actions pending or concluded that may
challenge or present an obstacle to the continued performance of female
semi-nude adult entertainment with the sale of alcoholic beverages at the Club
and the Certificate of Occupancy issued by the City of Indianapolis-Marion
County which zones the Premises for an adult oriented business shall be in full
force and effect;

 
 
(i)
Liabilities.  Except as to bills not yet received (which the Estate shall pay as
to amounts incurred prior to Closing) as of the Closing Date, the Company does
not have any obligations or liabilities (contingent or otherwise) or unpaid
bills to any third party;

 
 
(j)
Third-Party Consents.  Any and all consents or waivers required from third
parties relating to this Agreement or any of the other transactions contemplated
hereby, if any, shall have been obtained;

 
 
(k)
Satisfactory Diligence.  Buyer shall have concluded its due diligence
investigation of the Company and their respective assets and properties, RCI
shall have concluded to its satisfaction its due diligence investigation related
to the title to the Real Property, the adequacy of all permits and licenses for
Buyer’s intended business purpose and all other matters related to the
foregoing, and shall be satisfied, in its sole discretion, with the results
thereof;

 
 
(l)
No Actions or Proceedings.  No claim, action, suit, investigation or proceeding
shall be pending or threatened before any court or governmental agency which
presents a substantial risk of the restraint or prohibition of the transactions
contemplated by this Agreement;

 
 
(m)
Government Approvals.  All authorizations, permits, consents, orders, licenses
or approvals of, or declarations or filings with, or expiration of waiting
periods imposed by, any governmental entity necessary for the consummation of
the transactions contemplated by this Agreement shall have been filed, occurred
or been obtained; and

 


 
Purchase Agreement - Page 17

--------------------------------------------------------------------------------

 


 
(n)
Approval by Probate Court.  The obligations of the parties to effect the
transactions as contemplated by this Agreement and the Amended Addendum are
subject to the approval by the Judge of the Johnson County Superior Court, in
which Court pends the probate estate of Albert Pfeiffer, Deceased, and any and
all necessary orders of or transfers authorized by the Indiana Alcohol and
Tobacco Commission

 
Section 9.2        Conditions to Obligations of the Company, Member and the
Estate.
 


 
(a)
Representations, Warranties and Agreements of Buyer and RCI.  The
representations and warranties of Buyer and RCI shall be true and correct on the
date hereof and on and as of the Closing Date, as though made on and as of the
Closing Date;

 
 
(b)
Covenants.  All covenants, agreements and conditions contained in this Agreement
to be performed by the Buyer and RCI on or prior to the Closing Date shall have
been performed or complied with in all respects;

 
 
(c)
Delivery of Certificates.  Buyer and RCI shall provide to the Company and the
Estate certificates dated as of the Closing Date and signed by a representative
of the Buyer and RCI to the effect set forth in Section 9.2(a) and 9.2(b) for
the purpose of verifying the accuracy of such representations and warranties and
the performance and satisfaction of such covenants and conditions;

 
 
(d)
Resolutions.  Buyer and RCI shall deliver resolutions of the Buyer and RCI,
which authorize the execution, delivery and performance of this Agreement and
the documents referred to herein to which it is or is to be a party dated as of
the Closing Date;

 
 
(e)
Payment of Purchase Price.  Buyer and RCI shall have tendered the cash portions
of the Purchase Price set forth in Article III and Section 4.2;



 
(f)
Related Transactions.  The Related Transaction set forth in Section 5.3 shall be
consummated concurrently with the Closing;



 
(g)
Third Party Consents.  Any and all consents or waivers required from third
parties relating to this Agreement or any of the other transactions contemplated
hereby, if any, shall have been obtained;



 
(h)
No Actions or Proceedings.  No claim, action, suit, investigation or proceeding
shall be pending or threatened before any court or governmental agency which
presents a substantial risk of the restraint or prohibition of the transactions
contemplated by this Agreement;



 
Purchase Agreement - Page 18

--------------------------------------------------------------------------------

 


 
(i)
Government Approvals.  All authorizations, permits, consents, orders or
approvals of, or declarations or filings with, or expiration of waiting periods
imposed by, any governmental entity necessary for the consummation of the
transactions contemplated by this Agreement shall have been filed, occurred or
been obtained; and

 
 
(j)
Approval by Probate Court.   The obligations of the parties to effect the
transactions contemplated by this Agreement and the Amended Addendum are subject
to the approval by the Judge of the Johnson County Superior Court, in which
Court pends the probate estate of Albert Pfeiffer, Deceased.

 
ARTICLE X
CLOSING ADJUSTMENTS


The Estate and the Buyer agree that there shall be an adjustment made within
ninety (90) days of the Closing Date to adjust for any liabilities that are
found to exist of the Company as of the Closing Date, as such liabilities may
relate to the Purchased Assets or the operation and business of the Company or
the Gold Club, so that the Estate shall be responsible and liable to the Buyer
for the liabilities of the Company that exist as of the Closing Date, less any
credit which the Estate would be entitled to for cash on hand, cash funds in any
ATM machine on the premises, credit card receivables or pro rata portion of
prepaid items paid by the Estate (including any pro rated amounts due to the
Estate for pre-payment of liquor liability, workman’s compensation and business
owners policies of insurance, which have previously been paid by the Estate).


ARTICLE XI
INDEMNIFICATION


Section 11.1        Indemnification from the Estate.  The Company and the Estate
hereby agrees to and shall indemnify, defend (with legal counsel reasonably
acceptable to Buyer), and hold Buyer and RCI,  their officers, directors,
shareholders, employees, affiliates, parent, agents, legal counsel, successors
and assigns  (collectively, the “Buyer’s Group”) harmless at all times after the
date of this Agreement, from and against any and all actions, suits, claims,
demands, debts, liabilities, obligations, losses, damages, costs, expenses,
penalties or injury  (including reasonable attorneys fees and costs of any suit
related thereto) suffered or incurred by any or all of  the Buyer’s Group
arising from: (a) any misrepresentation by, or breach of any covenant or
warranty of the Estate, the Member or the Company contained in this Agreement,
or any exhibit, certificate, or other instrument furnished or to be furnished by
the Estate or the Company hereunder; (b) any nonfulfillment of any agreement on
the part of  the Estate, Member or the Company under this Agreement;  (c) any
liability or obligation due to any third party by the Company or the Estate
incurred at or prior to the Closing Date; or (d) any suit, action, proceeding,
claim or investigation against Buyer’s Group which arises from or which is based
upon or pertaining to the Company’s or the Estate’s conduct or the operation or
liabilities of the business of the Company or the business of the Gold Club
prior to the Closing Date.


Section 11.2        Indemnification from Buyer.  Buyer agrees to and shall
indemnify, defend (with legal counsel reasonably acceptable to Company) and hold
the Company and the Estate and its employees, affiliates, agents, legal counsel,
successors and assigns, (collectively, the "Estates’ Group") harmless at all
times after the date of the Agreement from and against any and all actions,
suits, claims, demands, debts, liabilities, obligations, losses, damages, costs,
expenses, penalties or injury (including reasonably attorneys fees and costs of
any suit related thereto) suffered or incurred by any or all of Estates’ Group,
arising from (a) any misrepresentation by, or breach of any covenant or warranty
of Buyer or RCI contained in this Agreement or any exhibit, certificate, or
other agreement or instrument furnished or to be furnished by Buyer or RCI
hereunder; (b) any nonfulfillment of any agreement on the part of Buyer or RCI
under this Agreement; or (c) any suit, action, proceeding, claim or
investigation against the Estate’s Group which arises from or which is based
upon or pertaining to Buyer’s conduct or the operation of the business of the
Company subsequent to the Closing Date.


 
Purchase Agreement - Page 19

--------------------------------------------------------------------------------

 


Section 11.3        Defense of Claims.  If any lawsuit or enforcement action is
filed against any party entitled to the benefit of indemnity hereunder, written
notice thereof shall be given to the indemnifying party as promptly as
practicable (and in any event not less than fifteen (15) days prior to any
hearing date or other date by which action must be taken); provided that the
failure of any indemnified party to give timely notice shall not affect rights
to indemnification hereunder except to the extent that the indemnifying party
demonstrates actual damage caused by such failure.  After such notice, the
indemnifying party shall be entitled, if it so elects, to take control of the
defense and investigation of such lawsuit or action and to employ and engage
attorneys of its own choice to handle and defend the same, at the indemnifying
party's cost, risk and expense; and such indemnified party shall cooperate in
all reasonable respects, at its cost, risk and expense, with the indemnifying
party and such attorneys in the investigation, trial and defense of such lawsuit
or action and any appeal arising therefrom; provided, however, that the
indemnified party may, at its own cost, participate in such investigation, trial
and defense of such lawsuit or action and any appeal arising therefrom.  The
indemnifying party shall not, without the prior written consent of the
indemnified party, effect any settlement of any proceeding in respect of which
any indemnified party is a party and indemnity has been sought hereunder unless
such settlement of a claim, investigation, suit, or other proceeding only
involves a remedy for the payment of money by the indemnifying party and
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.


Section 11.4        Default of Indemnification Obligation.  If an entity or
individual having an indemnification, defense and hold harmless obligation, as
above provided, shall fail to assume such obligation, then the party or entities
or both, as the case may be, to whom such indemnification, defense and hold
harmless obligation is due shall have the right, but not the obligation, to
assume and maintain such defense (including reasonable counsel fees and costs of
any suit related thereto) and to make any settlement or pay any judgment or
verdict as the individual or entities deem necessary or appropriate in such
individual’s or entities’ absolute sole discretion and to charge the cost of any
such settlement, payment, expense and costs, including reasonable attorneys
fees, to the entity or individual that had the obligation to provide such
indemnification, defense and hold harmless obligation and same shall constitute
an additional obligation of the entity or of the individual or both, as the case
may be.


Section 11.5        Survival of Representations and Warranties.  The respective
representations, warranties and indemnities given by the parties to each other
pursuant to this Agreement shall survive the Closing for a period ending
forty-eight (48) months from the Closing Date (“Survival
Date”).  Notwithstanding anything to the contrary contained herein, no claim for
indemnification may be made against the party required to indemnify (the
“Indemnitor”) under this Agreement unless the party entitled to indemnification
(the “Indemnitee”) shall have given the Indemnitor written notice of such claim
as provided herein on or before the Survival Date.  Any claim for which notice
has been given prior to the expiration of the Survival Date shall not be barred
hereunder.


 
Purchase Agreement - Page 20

--------------------------------------------------------------------------------

 


ARTICLE XII
MISCELLANEOUS


Section 12.1        Amendment; Waiver.  Neither this Agreement nor any provision
hereof may be amended, modified or supplemented unless in writing, executed by
all the parties hereto.  Except as otherwise expressly provided herein, no
waiver with respect to this Agreement shall be enforceable unless in writing and
signed by the party against whom enforcement is sought.  Except as otherwise
expressly provided herein, no failure to exercise, delay in exercising, or
single or partial exercise of any right, power or remedy by any party, and no
course of dealing between or among any of the parties, shall constitute a waiver
of, or shall preclude any other or further exercise of, any right, power or
remedy.


Section 12.2        Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if in writing and delivered in
person, transmitted by facsimile transmission (fax) or sent by registered or
certified mail (return receipt requested) or recognized overnight delivery
service, postage pre-paid, addressed as follows, or to such other address has
such party may notify to the other parties in writing:


 
(a)
if to the Estate:
The Estate of Albert Pfeiffer

c/o of Lori Pfeiffer, Personal Representative
of The Estate of Albert Pfeiffer
3551 Lafayette Road
Indianapolis, Indiana 46222


 
with a copy to:
Douglas W. Kessler

Smart & Kessler
1648 Fry Road, Suite A
Greenwood, Indiana 46142
Fax: (317) 885-9126


 
(b)
if to the Company or
Gold Club of Indy, LLC

 
Member:
3551 Lafayette Road

Indianapolis, Indiana 46222


 
with a copy to:
Douglas W. Kessler

Smart & Kessler
1648 Fry Road, Suite A
Greenwood, Indiana 46142
Fax: (317) 885-9126


 
Purchase Agreement - Page 21

--------------------------------------------------------------------------------

 


 
(c)
if to Buyer or RCI:
RCI Entertainment (Indiana), Inc.

Attn:  Eric Langan, President
10959 Cutten Road
Houston, Texas  77066
Fax:  (281) 397-6765


 
with a copy to:
Robert D. Axelrod

Axelrod Smith & Kirshbaum
5300 Memorial Drive, Suite 700
Houston, Texas  77007
Fax:  (713) 552-0202


A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is delivered, (ii) if transmitted by
telecopier, on the business day of actual confirmed receipt by the addressee
thereof, and (iii) if sent by registered or certified mail, three (3) business
days after dispatch.


Section 12.3        Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


Section 12.4        Assignment; Successors and Assigns.  Except as otherwise
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors and permitted assigns of the parties hereto.  No
party hereto may assign its rights or delegate its obligations under this
Agreement without the prior written consent of the other parties hereto, which
consent will not be unreasonably withheld.


Section 12.5        Entire Agreement.  This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof and
thereof and supersede and cancel all prior representations, alleged warranties,
statements, negotiations, undertakings, letters, acceptances, understandings,
contracts and communications, whether verbal or written among the parties hereto
and thereto or their respective agents with respect to or in connection with the
subject matter hereof.


Section 12.6        Jurisdiction.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
principles of conflict of laws.  The parties agree that venue for purposes of
construing or enforcing this Agreement shall be proper in Harris County, Texas.


Section 12.7        Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


 
Purchase Agreement - Page 22

--------------------------------------------------------------------------------

 


Section 12.8        Costs and Expenses.   Each party shall pay their own
respective fees, costs and disbursements incurred in connection with this
Agreement.


Section 12.9        Section Headings.  The section and subsection headings in
this Agreement are used solely for convenience of reference, do not constitute a
part of this Agreement, and shall not affect its interpretation.


Section 12.10      No Third-Party Beneficiaries.  Nothing in this Agreement will
confer any third party beneficiary or other rights upon any person (specifically
including any employees of Hotel Development) or any entity that is not a party
to this Agreement.


Section 12.11      Attorney Review - Construction.  In connection with the
negotiation and drafting of this Agreement, the parties represent and warrant to
each other that they have had the opportunity to be advised by attorneys of
their own choice and, therefore, the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments hereto.


Section 12.12      Further Assurances.  Each party covenants that at any time,
and from time to time, after the Closing Date, it will execute such additional
instruments and take such actions as may be reasonably be requested by the other
parties to confirm or perfect or otherwise to carry out the intent and purposes
of this Agreement.


Section 12.13      Public Announcements.   The parties hereto agree that prior
to making any public announcement or statement with respect to the transactions
contemplated by this Agreement, the party desiring to make such public
announcement or statement shall consult with the other parties hereto and
exercise their best efforts to agree upon the text of a public announcement or
statement to be made by the party desiring to make such public announcement;
provided, however, that if any party hereto is required by law to make such
public announcement or statement, then such announcement or statement may be
made without the approval of the other parties.


Section 12.14      Exhibits or Schedules Not Attached.  Any exhibits or
schedules not attached hereto on the date of execution of this Agreement shall
be deemed to be and shall become a part of this Agreement as if executed on the
date hereof upon each of the parties initialing and dating each such exhibit or
schedule, upon their respective acceptance of its terms, conditions and/or form.


 
Purchase Agreement - Page 23

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Purchase Agreement to become effective as of the date first set forth above.



 
RCI DINING SERVICES (INDIANA), INC.
             
/s/ Eric Langan
 
By:
Eric Langan, President
 
Date:
               
RCI HOLDINGS, INC.
       
/s/ Eric Langan
 
By:
Eric Langan, President
 
Date:
               
THE ESTATE OF ALBERT PFEIFFER
       
/s/ Lori L. Pfeiffer
 
By:
Lori Pfeiffer, Personal Representative of
   
The Estate of Albert Pfeiffer
 
Date:
               
GOLD CLUB OF INDY, LLC
             
/s/ Lori L. Pfeiffer
 
By:
Lori Pfeiffer
 
Its:
Member
 
Date:
               
/s/ Lori L. Pfeiffer
 
Lori Pfeiffer, Individually as to Section 8.3(m) only, and as Personal
Representative of The Estate of Albert Pfeiffer



 
Purchase Agreement - Page 24

--------------------------------------------------------------------------------

 


EXHIBITS AND SCHEDULES
 
 
 
Purchase Agreement - Page 25

--------------------------------------------------------------------------------